EU consumer policy strategy 2007-2013 (debate)
The next item is the report by Lasse Lehtinen, on behalf of the Committee on the Internal Market and Consumer Protection, on the EU Consumer Policy strategy 2007-2013.
rapporteur. - (FI) Mr President, the report before us has undergone a thorough reading in committee, for which I thank my colleagues and above all the shadow rapporteurs from the other political groups. In a spirit of consensus we have noted the Commission's laudable efforts to highlight consumer issues in all areas of policy.
This continent will not be able to compete in global markets unless it can compete in its own internal market. The 27 national mini-markets must be combined to constitute the largest retail market in the world.
A viable internal market requires action to boost consumer confidence. Strong and independent consumer organisations have an important role in this.
Among the options for increasing confidence there is one which has stood out more than others in our discussions and which also caused the only disagreements worth mentioning. It is about the possibility of consumers having the tools to pursue compensation if something goes wrong. The view is expressed in this report that it is indispensable for consumers to have a cross-border collective redress system in cases where there is a dispute.
Commissioner Kuneva has already promised to start considering what sort of system of collective redress might work in Europe. At least there seems to be broad consensus among us in Europe on what sort of system it should not be. It should not have any fundamental similarity with the American collective redress system, which mainly benefits lawyers, not consumers. In Europe we have to aim for a system where claims for compensation are directly linked to actual damage caused. This way, how justice is dispensed would not so much focus on the penalty but on obtaining justice for the consumer. Collective redress systems would therefore not give consumers new rights, but would ensure that their present rights can be exploited to the full.
The conservatives as a group have been unwilling to take forward the idea of collective redress. The reason suggested is that the Commission has already promised to start drafting proposals on it. Parliament, however, is the political decision-maker elected by the people of Europe, and we must make its majority will evident. We have both the authorisation and an obligation to think about new and detailed solutions to issues the public see as problematic and propose them to the Commission.
I have proposed that the Commission looks into whether it would be useful to establish a post of Consumer Ombudsman reporting to the Commission, who would specifically deal with cross-border cases. This high official could act as a gatekeeper, a sort of selective authority, as is the case in national contexts when means of legal redress are being implemented. Hopefully, the report and the compromises contained in it will receive the widest possible support.
Member of the Commission. - Mr President, I would like to thank Parliament for supporting the objectives and actions of our Consumer Policy Strategy for the years 2007-2013 and of course for the great support and work of the rapporteur.
I welcome the view of Parliament on the necessity to transform the 27 national mini-markets into a pan-European retail market - the largest in the world. To achieve this, we need to increase the confidence of consumers to shop across borders. We often say that trust is the currency of the modern economy. I believe that, through our endeavours and substantial efforts, helped by the set of our strategy, we could, step by step, achieve this goal.
In this context, I also very much appreciate the support given to the proposed framework directive on consumer contractual rights, which is the tool for achieving the goal. I am particularly pleased with the agreement of Parliament on the need for targeted full harmonisation where bottlenecks to the functioning of the internal market are identified.
On the Consumer Markets Scoreboard, I am grateful for the welcome given by the European Parliament to this initiative and look forward to your full support later this year. The Scoreboard is central to the aim of the strategy of better understanding how the internal market is working for our consumers - to measure the outcome of the internal market for consumers. When the Scoreboard is fully developed, we will really be able to deliver better regulation and evidence-based policy-making. Equally important, we will demonstrate to our citizens that we understand and can respond to their day-to-day concerns.
You raised the question of redress. I would like to thank you for your support for the Consumer Policy Strategy's focus on redress and enforcement. Redress, together with enforcement, is a key part of this Strategy. Like you, I strongly believe that, in order to make the internal market work, European consumers must be confident that they can enforce their rights and obtain redress across the whole European Union. I also believe that a complementarity of means of redress - judicial and non-judicial, both individual and collective - would allow the most efficient and appropriate treatment of consumer disputes. This would benefit both consumers and reputable businesses alike. Personally, I think that collective redress - both judicial and non-judicial - could be an effective means for strengthening the redress framework that we have already set up for European consumers. We have done this through the encouragement of ADR - alternative dispute resolution - mechanisms, the establishment of a European cross-border small claims procedure and the newly adopted Directive on Mediation.
Of course any future action in this area will need to be assessed carefully. As you know, I have launched two studies aimed at further exploring the issue of collective redress. The first one will examine the effectiveness and efficiency of existing collective redress mechanisms; it will assess whether consumers suffer a detriment in those Member States where collective redress is not available and examine the existence of negative effects for the single market.
The second study will provide information on the problems faced by consumers in obtaining redress for mass claims and will analyse the economic consequences of such problems for consumers, competitors and the relevant market.
I plan to use the results of these studies and the information collected from stakeholders and Member States for preparing a communication to be adopted by the Commission by the end of 2008. The aim of this communication will be to consult publicly and widely on the options available in the field of consumer collective redress.
At the same time, I am evaluating how the Directive on Injunctions was implemented by the Member States and the impact that it has had on the enforcement of consumer rights in the EU. My conclusions will be set out in a report that should also be adopted by the Commission at the end of this year.
Again, thank you to Parliament for sharing the vision of the new, market-based consumer policy - one where informed and empowered consumers confidently look for, and benefit from, the best offers in terms of price and quality in the largest retail market in the world.
Draftsman of the opinion of the Committee on Economic and Monetary Affairs. - Mr President, I would like to welcome the Commission communication, as well as the report of Mr Lehtinen as both are overall very balanced pieces of work.
Moreover, they rightly bring out an important notion that must be addressed at EU level - consumer policy is and must be part of the internal market.
This leads me to what the Committee on Economic Affairs has rightly brought into the report: completing the internal market is in itself great consumer policy. EU-wide competition brings prices down and increases quality and consumer choice. The EU-wide access to consumers to these choices must be asserted.
In an internal market, consumers are drivers of the market economy and can, through their choices, protect their own interests. Therefore, the consistent implementation of existing directives regarding the internal market is of paramount importance.
The Committee on Economic Affairs' opinion correctly highlights two areas that are of particular importance in this respect. First, financial services: a real internal market in banking, loans, insurance etc. is needed to empower European consumers. This is especially pressing as democratic developments are making best possible investment services increasingly relevant to all. Big hurdles remain to be overcome here.
Second, e-commerce. This is linked to functioning financial markets and conditioned by the development of payment systems, but it is also important to practically all aspects of the internal market as the internet offers a real European marketplace. So we must make sure that European e-commerce really functions and consumers have right choices there.
Draftsman of the opinion of the Committee on Legal Affairs. - Mr President, in the Committee on Legal Affairs we agree with you, Commissioner: let us get rid of these 27 mini-markets; but, in order to do that, you need a much more common legal framework. I think our starting point that would help us get there is if we saw all elements of the Commission who are involved with the internal market working also coherently together. The one issue that has long interested us, and we felt that perhaps there was not sufficient mention of, was the contract law project and the common frame of reference.
We do not want to feel that this is being forgotten and everybody is moving on to the next thing which we support you in, in terms of collective redress, but let us also devote our efforts still towards the common frame of reference. We would like to have seen more emphasis on ADR forms of redress, particularly in the on-line world which is something we, as a committee, have long supported. With collective redress, yes, we are happy that you look at it and we go forward in that area, but please do not let us end up where we have with contract law, bedevilled with questions over legal base and other issues.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (SV) Mr President, let me say a big thank you to the Commissioner, Meglena Kuneva, and rapporteur Lasse Lehtinen.
I welcome the strategy and am very glad that consumers are being treated as an important group to look after. We know that we shall never get a flourishing internal market unless we have satisfied and secure consumers. But I share the rapporteur's view that the strategy calls for continuous follow-up if it is really to develop to the consumers' advantage.
As rapporteur for the strategy in the Committee on Women's Rights and Gender Equality, however, I am disappointed that the main reporting committee did not take account of more than one of our 13 amendments. They contain many important and worthwhile proposals. We wanted to see a clearer gender perspective. Consumer policy is definitely not gender-neutral. Gender should be taken into account just as children, the elderly and the disabled are taken into account. I hope that this can be taken up again in the next review.
on behalf of the PPE-DE Group. - Mr President, my thanks to Mr Lehtinen and to the shadow rapporteurs for the good cooperation over the last few months. This report introduces some very positive elements in the area of consumer policy moving forward. Consumers can only exercise their rights if they are aware of those rights, and empowerment of consumers in the EU is a central element of this report, and this will be achieved through education and awareness campaigns. Special focus will be given to equip consumers with the skills and tools needed to increase their confidence in the digital environment.
The report commends the Commission's efforts to strengthen cooperation in the area of product safety and at international level, in particular with Chinese and US authorities. Continued dialogue and information-sharing on product safety is in the interest of all parties and is central to building consumer confidence.
In relation to consumer redress, together with my PPE-DE colleagues I strongly support easy and effective access to redress for all consumers in the EU. We know that non-judicial forms of redress are the preferred solution of most consumers as they serve consumers' interests most rapidly at the lowest possible cost.
As I have stated since the outset of discussions, I do not support calls for legislative action to introduce an ill-thought-out system of collective redress in the EU. The Commission is currently preparing various studies on existing systems of consumer redress in the Member States and rather than pre-empt the results of the Commission studies I, together with my PPE-DE colleagues, call for a strong role for Parliament and the Member States in assessing the results of the studies before deciding upon further action. It is not in consumers' interests to hastily introduce a system of collective redress which would be both costly and ineffective. In all other respects I support the report.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, may I express my thanks to Mr Lehtinen for the really good draft report he has given us, which provides us with a very sound basis for our discussions.
I should like to highlight three very important points from this report. The first is the need to ensure that a leading role is played by instruments which we already possess in the European Union for the promotion of safety and prevention. This is why it is very important that the RAPEX system should be further improved so that it can serve the interests of consumers even more effectively.
The second very important point is that Solvit, which is such a key instrument, should be nurtured and improved. There is still a very considerable information gap among consumers, too many of whom have never heard of Solvit and do not know that it could resolve a good few problems for them. That is also very important.
I am also very gratified that the European Commission is to examine the EE symbol again. Many people believe that the EE symbol is a safety mark, but unfortunately it is not. We should ensure, together with you and Commissioner Verheugen, that the rules governing this symbol are formulated so as to enable us to assure the public in future that they can rely on the safety of products bearing the EE mark. That is a very important aim.
The last and most important point, however, in the view of my group is the system of collective redress that we in the Socialist Group are advocating. The entire statute book serves no purpose if consumers cannot assert their enshrined rights, be it because there is a cross-border dimension which makes the law very difficult to enforce or because there are many small claims for minor losses, although these can certainly suck people dry over time. It is absolutely essential that we not only encourage the European Commission to examine and develop such a system but actually urge it to do so and to present us with an appropriate piece of draft legislation as soon as possible so that we can really give consumers due security and protection.
I very much regret that the PPE-DE Group has not seen fit to advocate this system with the vigour and commitment that are needed to give consumers and the public at large real confidence in the European Union and the internal market, for such confidence comes from knowing that they are properly protected when they go shopping in Europe.
on behalf of the ALDE Group. - (DE) Mr President, may I begin by congratulating Lasse Lehtinen on this good and balanced draft report. We are in agreement on very many points. One reason for this has been the very good preliminary work of the Commission in this case. There are few contentious points.
Consumer strategy will be one of the main topics of discussion during the next stage in the development of the internal market. At the heart of the three main challenges facing the European Union, namely growth, employment and the recognition and satisfaction of people's needs, are 490 million consumers. The internal market has the potential to become the world's largest retail market. This is why the ALDE Group supports the Commission's targeted efforts to create one large retail market out of 27 mini-markets.
We also welcome the way in which the draft reinforces the horizontal element of consumer policy as well as its proposal for the appointment of what it calls consumer-liaison officers. In this context I should make special mention of the proposed strengthening of the European Consumer Centres and the particular attention given to the needs of children and elderly people.
May I also say something on the subject of collective redress, with which we have a problem. We have had little information and much dogma. I believe it would be premature, Meglena, to say that you will have the solid backing of Parliament on this matter. We have just heard from the PPE-DE Group that it will not back you. I believe the PPE-DE is failing to recognise the real problems. There is a scatter-gun type of damage that affects many consumers in more than one country. It is legitimate for the Commission to give some thought to this whole matter and examine it in a study. On the other hand we have PSE dogma, which craves this instrument at all costs as a political tool, regardless of the real problems - and the real problems are manifold.
There is, for example, the problem of the legal basis. Where in the Treaty does it say that we here in the Commission and Parliament are entitled to interfere with the Member States' codes of civil and criminal procedure? What did Diana Wallis just tell us on behalf of the Committee on Legal Affairs? The problem of contract law is still unresolved. The question of opting in or opting out, the role of the Ombudsman - there are many problems to resolve. It is simply not enough to say we do not want the US system. The Americans also had the best of intentions when they first created their system. It goes without saying that they did not intentionally create a bad system at the outset.
For these reasons we should maintain an agnostic, critical position. We should wait for the study, take its findings seriously and then engage in an informed, non-dogmatic and responsible discussion, as befits this Parliament.
on behalf of the UEN Group. - (PL) Mr President, Mr Lehtinen's report deals with the major issues of pro-quality strategy for the coming years. That strategy is important for the citizens of the Union, and I want to stress some of the problems involved. In the creation of national and EU law there should be greater input from consumer organisations, which are encountering difficulties in pursuing their activities and obtaining funding in certain countries. The Union should provide more substantive and financial assistance to those organisations. The collective redress systems applicable in certain countries should be used against dishonest market players, and a collective redress system should be introduced at European level.
European consumer centres in the individual countries, as well as consumer organisations and consumer rights spokesmen, should step up information and education activities aimed at special protection for the most vulnerable consumers. Protection can be made more effective through the involvement of the Solvit and RAPEX consumer centres. We support this report.
on behalf of the GUE/NGL Group. - (SV) Thank you, Mr President. Support for consumers' rights is often weak and so needs to be strengthened. I therefore thank the rapporteur and members of the Committee on the Internal Market and Consumer Protection, who have succeeded in strengthening support for those consumer groups which most need protection: children and the elderly.
Strong consumer support calls for active consumer organisations. Individuals are not strong when they stand alone. It is through these organisations that consumers gain strength and acquire more knowledge and information. These organisations therefore need reliable and secure financing. But the insecurity which currently prevails in purchases across national borders needs to be resolved by creating the possibility for group actions to be brought against firms which break the law. The greatest problem for consumers today is that it is difficult to get a dispute between different countries heard because there are no instances to resolve such cross-border disputes. The EU must first develop instances to resolve disputes, not create more EU legislation. I think the proposal to appoint an EU consumer ombudsman is highly dubious. Why introduce more services to be financed at EU level, thereby risking a cut in appropriations for consumers organisations? Consumers will not gain anything from that.
In conclusion, I regret that the amendments from the Committee on Women's Rights and Gender Equality - as usual, I have to say - were voted down in the Committee on the Internal Market and Consumer Protection. They were worthy of a better fate.
Mr President, it is a pleasure to take the floor for the first time and within an area of responsibility in which I look forward to working. It is of course positive that through this report the European Parliament is taking the initiative to secure the rights of consumers. However, I fear that, bit by bit, this legislation will simply amount to patching things up. There will be patches that cover up the fact that the EU is organised in such a way that consideration for the free mobility of goods, capital and services will always take precedence over consideration for consumers and other 'soft' areas. I believe that today's debate reflects this.
I would like to give two very specific examples of ways in which we must secure the rights of consumers. It is vital that we secure the consumer's right to complain in their own country and in their own language, and it is vital that food products and other goods that could constitute a health risk can be subject to checks in the event of import into the individual countries. The individual countries should be allowed to carry out checks and demand a higher standard than that laid down in EU regulations, out of consideration for the environment and the health of consumers. The EU's consumer health strategy must be based on the principle of caution instead of an ideological school of thought that merely serves to allow all goods to move completely freely across borders. This can be done by securing the right to complain and contact legal bodies locally, as well as by allowing the import of goods to be stopped if there are health-related reasons for doing so.
(SK) Mr President, ladies and gentlemen, the report rightly assesses the positive effect of the euro in terms of reducing the cost of financial operations. Consumers have found it easier to compare prices in cross-border contracts and have also welcomed the increased retail potential in the internal market. I agree that the new Member States should be encouraged to continue their reforms and that they should be able to adopt the euro as soon as they fulfil the Maastricht criteria, in order to take full advantage of a common currency in the internal market.
The European Parliament will soon have an opportunity to test this proposal in practice when it debates the enlargement of the euro zone to include the Slovak Republic. Slovakia has, with considerable effort and well ahead of target, fulfilled the Maastricht convergence criteria. I reject the attitude of some colleagues who are now hammering us with a vague and fuzzy counter-argument about the permanent sustainability of these criteria. That could go on indefinitely.
Mr President, in the internal market consumers and providers, as well as goods and services, should be able to move freely.
Consumers must not be less protected in other Member States than at home if we want to ensure and enhance cross-border activities. Therefore, I welcome the horizontal approach in the consumer policy and the better protection it will lead to.
It means empowered consumers and strong consumer protection as well as a business-friendly internal market legislation. However, we are concerned about the hasty approach concerning collective redress.
It is too early for Parliament to take a position. We need thorough studies of the existing systems in the Member States and an assessment of the need of a European collective redress system. We do not have enough knowledge at this stage of the consequences in terms of risk abuse, higher costs for consumers and businesses and more regulation.
I do not believe that anyone supports the introduction of a European system in the EU knowing all the drawbacks and disproportionate consequences it would bring. For now, we encourage other means of redress which are more rapid and at lower costs and leave the regulation to the Member States to be decided nationally. Existing instruments and non-legislative tools can be used at EU level.
We call on the Commission to carry out the study and present its results to Parliament and the Member States. Why go further than what is needed in order to achieve the objectives of the Treaty? Why take away the possibility of choice for Member States keeping different dispute-solving mechanisms? There are many questions to be answered.
There is no clear indication so far that an EU-collective redress system brings added value to the internal market and its consumers and businesses. The EU should not legislate without strong reasons.
(FR) Mr President, Commissioner, ladies and gentlemen, I want to begin by congratulating Lasse Lehtinen on the excellent work he has done and on his capacity for listening. His report sets out to improve a Commission strategy that is already based on the principles of protecting and empowering consumers.
I support the horizontal approach advocated by the rapporteur as a means of reconciling the protection of consumers - and especially the most vulnerable consumers - with an efficient internal market. Likewise, it is essential that consumer organisations should be given a greater role in preparing legislative proposals.
In relation to product safety, the Commission not only needs to pursue its market surveillance efforts; it also needs to act quickly to establish principles for a CE marking system that will offer a genuine guarantee of quality, traceability and safety.
Lastly, it is essential to improve access to redress by proposing a European system of collective redress that will allow consumers to exercise their rights in full where there is proven harm, while at the same time avoiding the pitfalls of the US system. Voting in favour of these things can only strengthen public confidence in a European market model that is both open and protective.
(DE) Mr President, Commissioner, ladies and gentlemen, the Commission's consumer strategy encompasses various thematic areas, in which we very largely support its position. We support you too, Mrs Kuneva, in your personal commitment to the completion of the single market and your particular focus on consumers and their role in the internal market.
There are various areas of common ground. Reference has already been made to the aim of strengthening the European Consumer Centres and the Solvit system. That aim enjoys cross-party support. We also acknowledge the need for a horizontal approach to consumer policy but regret the weak emphasis on the law of contract. We must take care that contract law does not cause our proposals to fray at the edges so that we end up with patchwork legislation. This evening's vote in committee showed that consumers trust the law if they are fairly sure that they know it. If time limits vary from one jurisdiction to another, consumer confidence will wane quite considerably. We therefore need the common reference framework, because we need uniform standards in order to build consumer confidence.
The same applies to collective redress. We have heard that various groups have adopted diverse positions. The position of the PPE-DE Group is quite clear: we concur with the analysis that there are certain weak points where consumer interests are less well protected, especially with regard to cross-border transactions. We look in vain, however, for an analysis of the reasons why these weak points exist, and no one in the chamber this evening has offered any explanation. We have been promised studies. We shall read them very carefully, page by page. If these studies only analyse the legal position, however, and not the differences between the Member States in terms of the enforcement of their own laws, these studies will bring us no further forward at the end of the day.
May I therefore say to you, Mrs Kuneva, that we are wide open to real progress and take a very constructive attitude to the enforcement of existing rights but that these consumer rights cannot be more effectively enforced unless they ultimately work properly in practice. In Germany we have the Capital Investors' Test Cases Act, under which numerous shareholders have brought a group action against Deutsche Telekom; it has become evident in the course of these proceedings that the theory and practice of collective redress are often poles apart.
(RO) It is obvious that consumers who are well-informed about their rights can reach a high level of satisfaction and defend their interests. Nevertheless, besides knowledge, citizens also need an instrument available in order to request compensations when their rights are infringed. For this reason, we believe that group actions are necessary and welcome in a form efficient for the consumer and balanced for the market. Continuing and strengthening the process of the internal market supervision is just as necessary.
We believe the existent opinion barometer is very useful and will support its financing in the budget for 2009 as well, yet requesting more emphasis on recording and comparing the priced of goods and services traded in the 27 Member States. Last but not least, we should not forget that the consumers' rights should also function in the field of services, including the financial services and the services in the digital environment, where the degree of risk is much higher and it is much more difficult to prove the infringement of rights.
Mr President, I want to thank Lasse Lehtinen for a very comprehensive report, which contains an enormous amount of extremely significant ideas. As the Commissioner said earlier, to enable consumers to become better informed and more confident and to exercise that critical choice, we want innovative and safe products and services. All of those things will come from support for consumers and enhancing their rights.
I say this to Lasse particularly because I am disappointed that he has allowed all this good work to be overshadowed by one single issue. The problem with this issue about collective redress is that our colleagues in the Socialist Group seem to have already jumped to a conclusion that they want some new European legislation. I was delighted to hear you confirm, Commissioner, that you have two studies - not just one - looking at this issue in depth. We on this side of the House want to await the report before we jump to conclusions, but it appears that our colleagues on the Socialist side think that this is already a great thing and that, because we do not support it, we are some anti-consumer. You only have to read some of the press releases - the colourful releases, the red-coloured releases - that have come out on that side of the House. I just want to reject emphatically the fact that this side of the House is against consumer rights because we are not committing an advance to a proposal for which we do not even have the information. I say this to all our colleagues here: wrapping yourself in red tape and potentially adding great cost to consumers is not pro-consumer. Let us wait and see the conclusions.
I say to Alexander Lambsdorff that he has allowed himself to be hijacked by this, but all he has to do tomorrow for us to unanimously support Lasse Lehtinen's report, is to vote for our Amendments 5 and 6, which keep the door firmly open. We will wait for Mrs Kuneva's report and we will look at it and study it with an open mind, but, in the mean time, we will continue to be the great champions for consumers in the internal markets, for their effective rights that will be delivered by the existing legislation we have at the moment.
(PT) Mr President, ladies and gentlemen, the Lehtinen report quite rightly considers that the needs of consumer protection can be satisfied by legislation only if it is better and simpler, and that a more coherent legal framework for consumer rights is needed.
I therefore call upon the Commission and the Member States to provide adequate funding for strong and independent consumer organisations. Such funding is absolutely essential for progress to be made in constructing a true internal market for consumers.
Collective redress, meanwhile, deserves the closest attention and my support, given the positive experience recorded in various Member States.
I would also like to say, as Mr Lehtinen stresses, that a strong consumer protection system will also benefit competitive producers and sellers, creating incentives for businesses to produce and sell more durable goods, resulting in more sustainable growth.
The report goes further than this, however, and I applaud Mr Lehtinen when he states that consumer protection should be an integral part of the planning and design of products and services.
Finally, I would like to say that I share his conclusion that effective and improved consumer protection is necessary in order to achieve a better functioning internal market. I would like to thank him and say that I believe we now have the best conditions for a good strategic understanding with Mrs Kuneva in this area.
(PL) Mr President, there is no need to stress the importance of customer satisfaction for businesses. Each of us as a consumer knows that dishonest business practices - deliberately misleading information or unsatisfactory after-sales service - effectively makes us disinclined to purchase any more goods or services from the company concerned. It is important, however, that consumers should always have the possibility of real choice, of changing the service provider or seller. Without a doubt, such choice creates a competitive market in which it does not pay market players to discourage consumers. In a competitive market the entrepreneur knows that he risks losing his market position, and with it his profits and prospects of further development. I believe the European Union internal market has such potential. I am pleased that the possibility of creating the internal market exists, that it exists thanks to consumers, and that that fact has been noticed. Obviously, I am not saying we are already operating in such a market. Consumers still lack the knowledge needed in order to seek out the most advantageous offers, and some entrepreneurs withhold that information from them. Moreover, service providers themselves often take insufficient account of consumers' interests.
It is therefore important to ensure that consumers' rights are respected, that they have the right to full, intelligible, simple and easily comparable information, and that that right is respected by companies and law-makers. It is no less important that consumers should be informed about their rights and made aware of the tools that exist to help them in taking decisions in a free market. In this respect, consumer organisations have a large part to play. Nor should we forget that the defence of consumers' rights, and the possibility of effectively enforcing them, are immensely important for the proper functioning of the market. As the rapporteur points out, however, defence of the consumer must not serve as an excuse for market protectionism. Our task is to strike the right balance in consumer protection so as not to create a barrier to business development.
(SK) I welcome the Commission's report on the EU consumer policy strategy and I also appreciate your efforts, Commissioner Kuneva, to promote a consumer culture based on consumer awareness and better access to information.
I believe that strong and independent consumer organisations are the backbone of an effective consumer policy and I am happy that Mr Lehtinen's report included the changes I proposed in article 7, where Parliament calls on the Commission and the Member States to provide sufficient finance for consumer organisations. This concerns primarily financial support for intensive training programs aimed at those working in consumer organisations. Consumer organisations are best informed about consumers' needs and should therefore be consulted on all areas of consumer policy that will affect consumers.
I fully support the two amendments proposed by my political group, the PPE-DE, to Article 40 of the report dealing with collective redress. Only if such a need is identified by the impact study should the Commission propose a European framework, which would give all consumers in all the Member States easy access to various redress mechanisms in cross-border complaints.
(RO) In the context of the European Union consumer protection strategy, I would like to mention the importance of quality of services and products. If consumers are already used to resorting to consumer protection offices in relation to products, this does not happen when it comes to services. Many times, consumers sign contracts for the supply of services without reading the contractual provisions carefully and if they do read them carefully they believe they cannot propose any amendments thereof. In fact, they do not have the same power of negotiation the suppliers of services have, although some observations from consumers could improve the content of contracts and increase their confidence.
I would like to draw attention to the need to protect tourists and passengers as regards compliance with their rights which, unfortunately, many of them do not know and claim. Special attention should be given to electronic services as well. The consumers' confidence in digital services is essential for the European Union's competitiveness and, especially, for the development of economy based on knowledge.
In conclusion, I would like to mention the fact that we also have to speak about the quality of public services and, in this context, about consumer protection.
(RO) First of all, I would like to congratulate Mr. Lehtinen for the consistent report. Nevertheless, I would like to make an observation regarding Paragraph 35 of the report. This paragraph refers to the creation of a European Consumer Ombudsman in the European Ombudsman's office. This proposal seems to be a very complicated and not very efficient procedure to me.
First of all, the creation of such a position requires financial resources. We would have a redistribution of funds between the European consumer protection centres and the potential new Ombudsman. Secondly, bureaucracy would increase at the level of the European Union. Last but not least, we would have an overlapping of the newly-created Ombudsman's tasks and the European consumer protection centres. I don't believe that a new instrument would bring more efficiency in solving the complaints filed by European consumers. But I do think that an efficient and thorough implementation of the legislation would reduce the dissatisfaction related to the internal market operation.
In conclusion, I request the European Commission representatives to take into consideration Paragraph 7, by which we request the allocation of adequate funds to the consumer organizations across the European Union.
(CS) Mr President, globalisation of our market requires strong, clear and easily enforceable consumer rights and I am happy to see the Commission making very successful efforts in this area. In my report last year I pointed out that consumer confidence in e-commerce would be enhanced by sample consumer contracts and by better mechanisms for dealing with complaints, as well as by the European trustmark and the consumer charter. However, I do not think that a European Consumer Ombudsman will help us a great deal. We need instead to increase financial support for the existing consumer organisations and supervisory bodies in the Member States, because they are the bodies that are increasingly identifying the unsafe products from Asia, namely toys, children's shoes and sports equipment. The citizens expect us to come up with a more successful means of dealing with cross-border complaints, as has already been said here many times. That is further justification for harmonising the rules in the Member States. However, collective redress is problematic; it may be good for the lawyers, but it is often very costly for consumers or providers. I therefore welcome the Commission's intention to assess the results of the German or British model first and only then to consider the possible way forward, not being pushed into a blind alley by the Socialists. I would like to express my appreciation of the work done by our rapporteur and that of the Commission on the reform of the consumer policy.
(DE) Mr President, I intend to make my fellow Member Malcolm Harbour happy tomorrow by wearing my red suit to show him that the red corner really does know what it wants. That, in fact, is the difference between what we on the Left are seeking and what those on the Right are up to, namely creating a big blue smokescreen to hide the fact that they do not actually want consumer protection at all but are committed first and foremost to the defence of industrial interests. It is only right that this should be made clear for once.
Member of the Commission. - Mr President, I understood I have only two minutes, but I wish this talk could be much longer. I very much hope that I will continue with all of you, whenever you have time and interest, to discuss together consumer issues. I would be more than delighted, because I receive a lot of incentives - even in this late session.
I would like to make my political commitment, that I will continue to tackle the issues with sustainable development, working on CEE and GPSD (the General Product Safety Directive) and they how could they be complementary to each other. Of course I will continue with the digital guide, which was one of the very first talks which I had with Ms Roithová. I am, of course, working together with my fellow commissioners; this portfolio is becoming more and more wide-ranging and evolving other portfolios, but I believe that this is part of the beauty of this portfolio.
So, there are many things. Let me agree with all of you in saying that if we would like to have a complete internal market, we need to stress the rights of consumers. This is really the only way to fulfil and to square the second phase of the internal market. I believe that if we are making good progress with our scoreboard, this scoreboard will be part of the internal market's bigger picture, and then we will have already quite a full understanding of how the European internal market is going on.
I was specially touched by Mrs Dahl - I am sorry that she is no longer in the plenary - who said that this was the first time that she had taken the floor. But, referring to the so-called race to the bottom, if we have common rules everywhere in the European Union and not just protecting, in the best way, the national consumer, I think that we should not pick the winners, except one: if the winner is the consumer.
We started, years ago, making a good environment for business, and this was the right thing. But if you want to develop European business, business needs consumers, and we cannot deny that consumers need the same tackling of bottlenecks, so that they can feel comfortable everywhere, as a Swede living in Brussels, for example - we need to have the same rights, we need to have the same rights when we are shopping and enjoying e-commerce and other distance selling.
Let me focus for a while on collective redress. I carefully listened to all of you. Let me mention that, in our 10 benchmarks, which we distributed, discussed and received more than 300 opinions about, half of these collective redress benchmarks were related not to having punitive damages compensated and not to being an expensive procedure. So at least five of these benchmarks are related and address the issue of not having additional costs.
I believe that the best thing is to open our minds and not to make dogma, and this is my plea for support in this aspect. So I would also like to tell you that what we are preparing is communication: this is why we do not have a study on economic, social and environmental impact, as is done for all our legislative proposals. But we are doing something much more in preparation, and this is to have two really very thorough studies, comparative studies.
Let me invite you: before the end of the month we will have three big stakeholders' conferences: with businesses, with consumers and with academics, and our services will provide four places in the workshops for European Parliament representatives. All the outcomes of these three events will be absolutely public, put on our websites and communicated in the best manner, and of course I am around and always open to continue to discuss your hopes and your fears.
I would like to end by thanking you and saying that maybe for the first time, almost nobody mentioned that Europe is going to do a class action. I believe that this is a positive sign.
rapporteur. - Mr President, I would like to thank all my colleagues who spoke here tonight and, of course, Commissioner Kuneva for her constructive attitude that we have become familiar with since she came into office.
I have a couple of remarks. Mrs Kauppi mentioned financial services. The growing area of cross-border banking, insurance sales and wealth management which has some very sophisticated instruments is a growing problem. The rules still confuse consumers even at a national level. So I think that in this area we need a cross-border collective redress system as well, because it will make financial institutions more responsible and careful when they explain the rights and risks to the customer.
We all know the sad figures that tell us how citizens in Member States are afraid of buying goods and services across borders, which is completely due to a lack of confidence. But I trust that, when we proceed in the good mood in which we have discussed this report among ourselves and with the Commission, we can only succeed in building more confidence among European consumers.
The debate is closed.
The vote will take place on Tuesday, 20 May 2008.
Written statements (Rule 142)
, in writing. - We welcome the ongoing efforts to further incorporate the level of consumers' awareness as the necessary basis for the effective implementation of the existing consumer protection legal framework, especially with regard to the most vulnerable groups of the population.
Not only is there a need for a more comprehensive legal framework for consumers' rights, but also we ought genuinely to take into consideration consumers' interests when completing the internal market standardisation. It is obvious that a stronger, unique consumer protection system effective all over the Union is in the interest of all citizens. The completion of the internal market is an opportunity to implement harmonisation measures so as to target the problems faced by consumers in their everyday life. Specific attention should therefore be given to sectors related to the new digital environment.
A good consumer is a consumer aware of his or her rights and how rightfully to enforce them. We ought to develop in the Community a genuine consumer culture as part of our education system and to systematically involve consumer organizations in the consultations and the dialogue with industry. We welcome therefore the call to establish a special European Consumer Ombudsman in the European Ombudsman's office on a country-by-country basis.
in writing. - (FR) I warmly welcome Mr Lehtinen's report, which puts consumer protection at the heart of efforts to complete the internal market.
The report points out that a high level of protection for all consumers in the European Union can be achieved only through a horizontal approach - in other words with the help of sector-based directives aimed at harmonising national laws - and it also underscores the need to strengthen confidence among those same consumers. That depends particularly on ensuring the safety of all products in circulation and the security of all transactions both in the realm of cross-border trade in services and in electronic commerce.
I am also pleased that the report proposes research into the implementation at European level of rapid and effective means of redress for consumers. The establishment of non-judicial systems of dispute resolution would be one means of meeting expectations in this regard, as would the adaptation of certain forms of redress such as collective action - which already exist in certain Member States - to the Community legal context.
At the same time, I believe it would be useful to explore in greater depth, and in the light of different national experiences, the advantages and the limitations of such arrangements.
, in writing. - (FR) Mr President, ladies and gentlemen, I am pleased to see that the European Commission has made the protection of Europe's consumers one of its priorities with its proposed EU Consumer Policy strategy for 2007-2013.
I should also like to thank my Finnish Socialist colleague Lasse Lehtinen for his excellent work and the significant contributions he makes in his report.
I welcome his vision of a horizontal approach at European level, for it is essential that the interests of consumers should be taken into account in all the Union's policies. At the same time I support his wish to give consumer associations a greater role in drafting European rules, and his proposal to improve protection for the most vulnerable consumers, particularly young and elderly people, through more information campaigns aimed specifically at them.
I also strongly support the introduction of a European system of collective redress that would enable consumers in different Member States to take their complaints jointly to the courts and seek redress, while avoiding the pitfalls of the US model. So I hope that, despite opposition on the conservative side, this House will vote in favour of a European 'class action' system.
, in writing. - (FI) I would like to thank the rapporteur, Mr Lehtinen, for the work he has done in compiling this report.
One of the most important objectives of the consumer policy strategy proposed by the Commission is to make consumer protection the focus of the EU internal market.
I would like to stress that this is the very means by which we will be able to establish the best possible conditions for our consumers, and take an important step closer to attaining the objectives of the European Union.
How can we achieve this? Consumers must have access to accurate information on which to base their decisions. An informed consumer is also a more active consumer! An internal market which is working well must provide the EU's citizens with good options as well as reasonable prices and the opportunity to purchase high-quality goods and services.
Another important issue is class actions, which cannot be brought in Estonia, unlike some of the countries which are our neighbours. I do not believe, however, that this has been to the benefit of our consumers. Quite the reverse.
It is important to learn from the experiences of others: claims for damages must be related to the actual harm suffered. Similarly it is important for consumers to be able to rely on their rights; they should not have to waive them because they do not have the resources to take the providers of goods or services in other countries to court.
Our clear wording protects the consumers' interests in that regard and I believe that the need for class actions has become a key cross-border issue.